[*] Certain confidential information contained in this document, marked by brackets, is filed with the Securities and Exchange Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended Exhibit 10.1 Change Order Form Change Order No.: 3 Change Order Submission Date:10 July 2015 Sponsor: ARCA biopharma Inc. (“Sponsor”) Study Drug/Protocol No.: BUC-CLIN-303 Study Title: GENETIC-AF (“Study”) EPM#: 5969 SPS#: 200267 Sponsor Contact: [*] DCRI Contacts: Project Leader: [*] Business Development: [*] Sponsor and Duke University (“Duke” or “DCRI”) entered in a Clinical Research Agreement (the “Agreement”), effective 05 November 2013, to conduct the above-referenced Project. Change Order No. 1 was executed November 2014 and Change Order No. 2 was executed 10 March 2015. This Change Order No. 3 serves as an amendment to the Agreement and provides details related to scope changes and associated budget adjustments. Description of Scope Changes:The budget for this Change Order No. 3 is detailed in Attachment 1:“DCRI Detailed Fees and Pass-through Cost Estimate,” and an explanation of the change is referenced in the column called “Justification for Revised Scope”.Unless otherwise noted, the unit costs remain the same. Study Timeline There are no changes to the timeline. Description of Budget Change Summary: Type Contract Value throughChange Order No. 2 Change Order No. 3 Value Revised Total DCRI Direct Fees [*] [*] [*] Pass-through Costs [*] [*] [*] Total [*] [*] [*] See attached budget file.
